DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 30 Apr 2021 for application number 16/562,157. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 Apr 2021 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 recites, “The header module of claim 21,” where “The header module of claim 20,” seems more appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4-5, 7-8, 11-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. [hereinafter as Berry] (US 2015/0257814 A1).
In reference to claim 1, Berry teaches a header module for a modular energy system, the header module configured to removably connect to an energy module, the energy module comprising a port configured to deliver one or more energy modalities to a surgical instrument connected thereto [Figs. 3-4, para 0059 discloses a user control interface 410 with a plurality of ports which may be used to connect to various instruments providing energy (para 0043)], the header module comprising:
a display screen configured to display a user interface (Ul) [Fig. 3, para 0054 discloses a display screen]; and 
a control circuit coupled to the display screen, the control circuit configured to:
detect attachment of a first energy module to the modular energy system [Fig. 4, para 0061 discloses detecting an instrument that is connected]; 
control the display screen to display a first Ul portion on the Ul corresponding to the first energy module, the first Ul portion comprising a first Ul element corresponding to a first port of the first energy module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; various interface elements are displayed in accordance with a particular connector];
detect attachment of a second energy module to the modular energy system [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; a plurality of instruments may be connected]; 
control the display screen to display a second Ul portion on the Ul corresponding to the second energy module, the second Ul portion comprising a second Ul element corresponding to a second port of the second energy module [Fig. 4, para 0061 discloses displaying information ; and
control the display screen to reconfigure the first Ul portion such that both the first Ul portion and the second Ul portion are displayed on the display screen [para 0057 discloses that display elements may be arranged in various ways].

In reference to claim 4, Berry teaches The header module of claim 1, wherein the first Ul element comprises a widget, the widget configured to control at least one of a power level or a mode of a surgical instrument connected to the port [Fig. 6, para 0077 discloses controls for and/or information about an operational mode of a device].

In reference to claim 5, Berry teaches The header module of claim 1, wherein:
the first energy module comprises a plurality of first ports, the plurality of first ports comprising the first port; the first Ul portion comprises a plurality of first Ul elements, the plurality of first Ul elements comprise the first Ul element; and one of the plurality of first Ul elements corresponds to one of the plurality of first ports [para 0054 discloses a plurality of ports/connectors; Figs. 13-14, para 0100 discloses a display screen interface which coincides with a particular connector].

In reference to claim 7, Berry teaches The header module of claim 1, wherein the first Ul portion and the second Ul portion are positioned within the Ul according to relative positions of the first energy module and the second energy module within the modular energy system [Fig. 4, para 0059 discloses areas of the display dedicated to and positioned next to particular connectors connecting modules].

In reference to claims 8, 11-12, and 14, claims 8, 11-12, and 14 are rejected by the same reasons as that of claims 1, 4-5, and 7, respectively.

In reference to claim 15, Berry teaches a header module for a modular energy system, the header module configured to removably connect to a plurality of modules to form the modular energy system [Figs. 3-4, para 0059 discloses a user control interface 410 with a plurality of ports which may be used to connect to various instruments providing energy (para 0043)], the header module comprising:
a display screen configured to display a user interface (Ul) [Fig. 3, para 0054 discloses a display screen]; and 
a control circuit coupled to the display screen, the control circuit configured to: 
detect attachment of a first module to the modular energy system [Fig. 4, para 0061 discloses detecting an instrument that is connected]; 
control the display screen to display a first Ul portion on the Ul corresponding to the first module, the first Ul portion comprising a first Ul element corresponding to a first function of the first module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; various interface elements are displayed in accordance with a particular connector; various functions are available depending on the instrument];
detect attachment of a second module to the modular energy system [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; a plurality of instruments may be connected]; 
control the display screen to display a second Ul portion on the Ul corresponding to the second module, the second Ul portion comprising a second Ul element corresponding to a second function of the second module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; various interface elements are displayed in accordance with a particular connector; a ; and
control the display screen to reconfigure the first Ul portion such that both the first Ul portion and the second Ul portion are displayed on the display screen [para 0057 discloses that display elements may be arranged in various ways].

In reference to claim 18, Berry teaches The header module of claim 15, wherein the first Ul element comprises a widget, the widget configured to control the first function of the first module [Fig. 6, para 0077 discloses controls for and/or information about an operational mode of a device].

In reference to claim 19, claim 19 is rejected by the same reasons as that of claim 7.

In reference to claim 20, Berry teaches The header module of claim 1, wherein the first Ul element comprises a first manipulable widget and the second Ul element comprises a second manipulate widget, wherein manipulating the first widget causes the header module to change a setting associated with a surgical instrument connected to the first port, and wherein manipulating the second widget causes the header module to change a setting associated with a surgical instrument connected to the second port [para 0060 discloses controls for particular instruments related to a port; para 0061 discloses the display screen displays interfaces for control of settings].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6, 9-10, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry.
In reference to claim 2, Berry teaches the invention of claim 1 above.
Berry further teaches The header module of claim 1, wherein:
a light assembly associated with the first port; and the control circuit is further configured to cause a color of the first Ul element to coincide with a color of the light assembly [para 0068 discloses using color to match instruments and connector to display elements].
However, although Berry discloses connectors on the header side [Fig. 4] as well as the module side, as well as indicators on both connectors [Fig. 5, para 0056], Berry does not explicitly teach that the light assembly is of the first energy module. 
It would have been obvious to one of ordinary skill in the art to modify light assembly of Berry to be positioned on the first energy module side of the connector, to allow the color of the connector on the first energy module to coincide with the color on the first Ul element.
One would be motivated to do so in order to provide information that is simple for a user to understand relatively quickly upon observation [Berry, para 0005]. 

In reference to claim 3, Berry teaches the invention of claim 2 above.
Berry further teaches The header module of claim 2, wherein the control circuit is further configured to change the color according to a mode of the first energy module [paras 0080, 0084 discloses a color for a particular mode].

In reference to claim 6, Berry teaches the invention of claim 5 above.
Berry further teaches The header module of claim 5, wherein the plurality of first Ul elements are positioned within the Ul according to relative positions of the plurality of first ports [Fig. 4, para 0059 discloses areas of the display dedicated to and positioned next to particular connectors connecting modules]
However, although Berry discloses connectors on the header side [Fig. 4] as well as the module side, and header and energy modules along with connectors/ports corresponding to various modules associated with UI areas, as expressed above, Berry does not explicitly teach that the plurality of first ports mentioned in this claim are of the first energy module. 
It would have been obvious to one of ordinary skill in the art to modify the header and energy modules along with connectors/ports corresponding to various modules associated with UI areas of Berry to be positioned on the first energy module, to allow the connector on the first energy module to coincide with the first Ul element.
One would be motivated to do so in order to provide information that is simple for a user to understand relatively quickly upon observation [Berry, para 0005].

In reference to claims 9-10, claims 9-10 are rejected by the same reasons as that of claims 2-3, respectively.

In reference to claim 13, claim 13 is rejected by the same reasons as that of claim 6.

In reference to claims 16-17, claims 16-17 are rejected by the same reasons as that of claims 2-3, respectively.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Hanajima et al. [hereinafter as Hanajima] (US 2020/0004487 A1).
In reference to claim 21, Berry teaches the invention of claim 20 above.
However, while Berry teaches the first widget and the second widget [para 0060 discloses controls for particular instruments related to a port; para 0061 discloses the display screen displays interfaces for control of settings], Berry does not explicitly teach The header module of claim 21, wherein manipulating the first widget comprises dragging and dropping the first widget to another portion of the Ul, and wherein manipulating the second widget comprises dragging and dropping the second widget to another portion of the Ul.
Hanajima teaches The header module of claim 21, wherein manipulating the first widget comprises dragging and dropping the first widget to another portion of the Ul, and wherein manipulating the second widget comprises dragging and dropping the second widget to another portion of the Ul [Fig. 3, paras 0072, 0076 disclose a drag-and-drop operation to move medical instrument widgets portrayed in Fig. 2]
It would have been obvious to one of ordinary skill in art, having the teachings of Berry and Hanajima before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Berry to include the functionality as taught by Hanajima in order to obtain a 
One of ordinary skill in the art wanted to be motivated to obtain a modular energy system in which widgets related to energy modules may be moved using a drag and drop operation to allow better visibility of interface content [Hanajima, para 0003].

Response to Arguments
Applicant contends that the prior art does not teach “a first Ul portion corresponding to a first energy module and a second Ul portion corresponding to a second energy module, that the first Ul portion has a first Ul element that corresponds to a first port of the first energy module, and that the second Ul portion has a second Ul element that corresponds to a second port of the second energy module” and “a control circuit configured to detect the attachment of a first energy module and, upon detecting the attachment, cause the display of a first Ul portion corresponding to the first energy module.” Examiner respectfully disagrees. As expressed in the Rejection above, Berry teaches:
detect attachment of a first energy module to the modular energy system [Fig. 4, para 0061 discloses detecting an instrument that is connected]; 
control the display screen to display a first Ul portion on the Ul corresponding to the first energy module, the first Ul portion comprising a first Ul element corresponding to a first port of the first energy module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; various interface elements are displayed in accordance with a particular connector];
detect attachment of a second energy module to the modular energy system [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; a plurality of instruments may be connected]; 
control the display screen to display a second Ul portion on the Ul corresponding to the second energy module, the second Ul portion comprising a second Ul element corresponding to a second port of the second energy module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; various interface elements are displayed in accordance with a particular connector; a plurality of instruments may be connected, each with a dedicated area on the display with dedicated interface elements]; and
control the display screen to reconfigure the first Ul portion such that both the first Ul portion and the second Ul portion are displayed on the display screen [para 0057 discloses that display elements may be arranged in various ways].
	Therefore, Berry reasonably teaches “a first Ul portion corresponding to a first energy module and a second Ul portion corresponding to a second energy module, that the first Ul portion has a first Ul element that corresponds to a first port of the first energy module, and that the second Ul portion has a second Ul element that corresponds to a second port of the second energy module” and “a control circuit configured to detect the attachment of a first energy module and, upon detecting the attachment, cause the display of a first Ul portion corresponding to the first energy module.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173